Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Stegall on May 16, 2022.
CLAIMS
Claim 25, line 2 currently reads
“plurality of bearing assemblies comprise all of the bearing assemblies axially arranged along”
Claim 25, line 2 is amended to read
- -plurality of ball bearing assemblies comprise all of the ball bearing assemblies axially arranged along- -
REASONS FOR ALLOWANCE
Claims 1, 4, and 6-25  are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims  1, 17, and 19 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1, 17, and 19 disclose a downhole-type blower system (fig 7 & 8) with a segmented axially stacked stator (800), clamped together to define the outside surface of the blower (fig 8), each stator segment (802) has one or more bolt  holes passing through (holes that bolt 804 pass through), a rotor (720) in the stator, a plurality of ball bearing assemblies (702, fig 7) arranged along the rotor to support the rotor in the stator, a plurality of seals (704) sealing the gap between the stator and the rotor and comprising a grease packed labyrinth seal (fig 9a and 9b) to seal the plurality of ball bearings.
Mayer-Ortiz (USPN 2,706,451) discloses a downhole-type blower system (fig 1 & 2) with a segmented axially stacked stator (individual segments of 70, fig 2), clamped together to define the blower (fig 8) , a rotor (65) in the stator, a plurality of ball bearing assemblies (29, fig 2) arranged along the rotor to support the rotor in the stator, a plurality of seals (52, 52a, 57, and 57a figs 10 and 11) sealing the gap between the stator and the rotor and comprising a grease packed labyrinth seal (fig 9a and 9b) to seal the plurality of ball bearings.
However, Mayer-Ortiz does not disclose each stator segment having one or more bolt holes passing through, ball bearings, and a labyrinth seal that is grease packed.
Chaix (USPN 5,253,977) discloses a downhole-type blower system (fig 1) with a segmented axially stacked stator (individual segments 3 make up stator 2, fig 1), clamped together to define the blower (clamped together by bolts 4), a rotor (generally marked as 10) in the stator (2), a plurality of ball bearing assemblies (15 and 17, fig 2) arranged along the rotor to support the rotor in the stator (fig 1 and 2).
However, Chaix does not disclose each stator segment has one or more bolt holes passing through, ball bearings, and a plurality of seals comprising a labyrinth seal that is grease packed sealing the gap between the stator and the rotor.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 17, and 19 and their respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746